Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60192-CIV-SINGHAL

  SHANE VILLARINO, et al.,

        Plaintiffs,

  v.

  PACESETTER PERSONNEL SERVICE,
  INC., et al.,

       Defendants.
  ________________________________/

                                           ORDER

        THIS CAUSE is before the Court on Defendants’ Motion to Dismiss Plaintiffs’ First

  Amended Nationwide Collective and Class Action Complaint (DE [148]). Plaintiffs Shane

  Villarino, Laura J. Johnson, Jeffery Mondy, and Jerome Gunn (collectively, “Plaintiffs”)

  filed a four-count First Amended Collective and Class Action Complaint (DE [152])

  (“Complaint”) on behalf of themselves and all others similarly situated for unpaid overtime

  and minimum wages under the Fair Labor Standards Act (“FLSA”) and Florida’s Minimum

  Wage Act (“FMWA”). They also seek damages for violations of the Florida Labor Pool

  Act (“FLPA”).

        Plaintiffs are daily unskilled laborers and Defendants are personnel staffing or

  “temporary labor” companies which supply general laborers on a temporary/long-term

  basis to third-party corporate or governmental entity clients. (DE [152], ¶ 1). The

  Complaint purports to be an “opt-in” nationwide collective action for unpaid minimum
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 2 of 9



  wages and overtime under the FLSA (Counts I and II) 1 and, on behalf of Florida workers,

  a Rule 23 class action for violations of the FMWA and FLPA (Counts III and IV).

            Defendants move to dismiss the Complaint on the grounds that (1) the Complaint

  is an impermissible “shotgun pleading”; (2) the Complaint fails to plead a plausible claim

  for unpaid overtime and minimum wages; (3) the Plaintiffs failed to provide the required

  pre-suit notice to bring a claim under the FMWA; and (4) the Complaint fails to allege

  facts that would establish Defendants are “joint employers” under the FLSA. Each ground

  is addressed separately below.

            1. Shotgun Pleading

            A shotgun pleading is one that “fails to give the defendants adequate notice of the

  claims against them and the grounds upon which each claim rests.” Weiland v. Palm

  Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015). One “type” of

  impermissible shotgun pleading is where the allegations of each count are rolled into

  “every successive count on down the line.” Id. at 1324. Defendants argue that the

  Complaint is deficient because Plaintiffs incorporate every antecedent allegation by

  reference into each subsequent claim for relief. This is incorrect. The Complaint re-

  alleges the factual allegations at the beginning of each count; the counts are not re-

  alleged and re-incorporated into successive counts. The Eleventh Circuit has expressly

  stated this pleading tactic does not create a shotgun pleading. See Id. (“Weiland's re-

  alleging of paragraphs 1 through 49 at the beginning of each count looks, at first glance,

  like the most common type of shotgun pleading. But it is not.”). Although lengthy, the




  1   To date, more than 121 individuals have filed Notices of Consent to join this action as plaintiffs.

                                                          2
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 3 of 9



  factual allegations in the Complaint are clearly stated and well-organized; the Complaint

  is not a shotgun pleading.

         Defendants argue that the factual paragraphs include three distinctive collective

  and class definitions that are incorporated into all four counts. The Court agrees that

  certain class definitions only apply to certain counts and it is improper to incorporate all

  the class definitions into each count. But this defect does not require dismissal of the

  Complaint. Rather, the Court will require Plaintiffs to amend by interlineation paragraphs

  134, 141, 148, and 155 to re-allege only the collective or class allegations pertinent to

  each count.

         2. Failure to Plead a Plausible Claim for Overtime or Minimum Wage Violations

         Defendants argue that the Complaint fails to allege facts that would satisfy the

  plausibility standards set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell At’l

  Corp. v. Twombly, 550 U.S. 544, 570 (2007).            Specifically, Defendants argue that

  Plaintiffs fail to allege an adequate factual basis for their claims that Defendants unlawfully

  failed to pay overtime or minimum wages.

         To state a claim under the FLSA, Plaintiffs must allege that: (1) Defendants

  employed them; (2) Defendants are an enterprise engaged in interstate commerce

  covered by the FLSA; (3) each Plaintiff actually worked in excess of a 40–hour workweek;

  and (4) Defendants did not pay any overtime wages to them. Morgan v. Family Dollar

  Stores, Inc., 551 F.3d 1233, 1277 (11th Cir. 2008). The Complaint sets forth in great

  detail facts from which a plausible FLSA claim can be made. In describing the Plaintiff’s

  “typical workweek,” the Complaint alleges that Plaintiffs worked long hours as day

  laborers but were compensated for flat 7 or 8 hours of work, that deductions from their



                                                3
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 4 of 9



  pay were made for transportation and equipment charges, that timesheets were not

  maintained, and that the compensation paid failed to satisfy the FLSA’s minimum wage

  and overtime requirements. See Complaint (DE [152]) ¶¶ 58-103).

          Defendants rely upon two unpublished 2 Eleventh Circuit cases that do not support

  their arguments. Cooley v. HMR of Alabama, Inc., 2018 WL 4232041, at *1-2 (11th Cir.

  2018), involved alleged unpaid meal breaks. The district court had dismissed the case,

  finding that the plaintiffs failed to adequately identify the type of compensable work

  performed during breaks. The Eleventh Circuit reversed, stating that the nature of the

  compensable work was adequately alleged. Nothing in Cooley changed or heightened

  the pleading standards in FLSA cases.

          The second case, Rance v. Rocksolid Granit USA Inc., 292 Fed. Appx. 1 (11th Cir.

  2008), involved a pro se plaintiff who claimed not to have been paid for working a portion

  of one day. His complaint attached an email exchange with the purported employer in

  which the plaintiff inquired about when he would get paid. The employer responded, via

  email, “How many hours did you end up working that day? Let me know and I will get a

  check out.”      The complaint did not allege that the plaintiff ever responded to the

  employer’s message. The Eleventh Circuit affirmed dismissal of the complaint: “In light

  of this email correspondence [with Defendant], Rance has failed to demonstrate that any

  inadequate compensation was a result of [Defendant’s] actions, rather than his own.” Id.

  at *2. The Rance decision did not alter the requirements for pleading an FLSA claim.




  2 Eleventh Circuit Rule 36-2 provides that unpublished opinions are not considered binding precedent, but

  may be cited as persuasive authority. 11th Cir. R. 36-2. Unpublished opinions are persuasive only insofar
  as their legal analysis warrants. Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340, 1345 n.7 (11th Cir.
  2007) (citing United States v. Rodriguez-Lopez, 363 F.3d 1134, 1138 n.4 (11th Cir. 2004)).


                                                       4
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 5 of 9



          Neither the holdings nor the legal analysis of Cooley and Rance support

  Defendants’ Motion to Dismiss. The Complaint as drafted meets the pleading

  requirements for an unpaid overtime and minimum wage claim.

          3. Notice of FMWA violation

          Count III of the Complaint seeks damages under the FMWA and Article X, § 24 of

  the Florida Constitution. Defendants move to dismiss Plaintiffs’ FMWA claim for failure

  to provide the required notice:

                  [P]rior to bringing any claim for unpaid minimum wages
                  pursuant to [§448.10], the person aggrieved shall notify the
                  employer alleged to have violated this section, in writing of an
                  intent to initiate such an action. The notice must identify the
                  minimum wage to which the person aggrieved claims
                  entitlement, the actual or estimated work dates and hours for
                  which payment is sought, and the total amount of the alleged
                  unpaid wages through the date of the notice.

  Fla. Stat. § 448.110(6)(a). After receiving the notice, the employer has 15 calendar days

  to resolve the matter before the aggrieved employee may file suit.                             Fla. Stat.

  § 448.110(6)(b).

          Although Plaintiffs alleged in the Complaint that notice under FMWA had been

  given (DE [152] ¶ 10), Defendants move to dismiss the claim for failure to give notice.

  Defendants’ Motion to Dismiss includes as an exhibit 3 a document which purports to be

  a September 24, 2019 Pre-Suit Notice Letter sent to Defendants by Plaintiffs’ counsel.4

  The letter makes a demand under the FMWA on behalf of two of the named Plaintiffs –




  3 “[W]here the plaintiff refers to certain documents in the complaint and those documents are central to the

  plaintiff’s claim, then the Court may consider the documents part of the pleadings for purposes of Rule
  12(b)(6) dismissal, and the defendant’s attaching such documents to the motion to dismiss will not require
  conversion of the motion into a motion for summary judgment.” Brooks v. Blue Cross & Blue Shield of
  Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
  4 Defendant Tampa Service Company, Inc., was not included in the September 19, 2019 letter.


                                                       5
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 6 of 9



  Shane Villarino and opt-in Plaintiff Joshua M. Iacino – as well as a putative class of 8000

  members (DE [148-1]). The letter demands in excess of $25 million to resolve the FMWA

  claims, but does not specifically list the other named or opt-in plaintiffs.

         In response, Plaintiffs argue that the FMWA pre-suit notice requirements are not

  applicable or have been satisfied. A minority of federal courts have held the notice

  requirement of the FMWA unconstitutional because it added a requirement restricting a

  right to a minimum wage previously granted by the Florida Constitution, Article X, Section

  24. See Throw v. Republic Enterprise Systems, Inc., 2006 WL 1823783 (M.D. Fla. Jun.

  30, 2006) (finding notice unnecessary to bring a claim under Section 24, Article X of the

  Florida constitution). Other courts, however, have examined the issue and concluded

  that “section 448.110(6)(a)’s pre-suit notice requirement is constitutional and applies to

  both claims under the FMWA and Article X, Section 24, of the Florida Constitution.” Smith

  v. Heritage Health Care Ctr., 2017 WL 10841212, at *4 (N.D. Fla. Aug. 2, 2017); Garcia-

  Celestino v. Ruiz Harvesting, Inc., 2013 WL 3816730, at *16–17 (M.D. Fla. July 22, 2013)

  (“Allowing a cause of action to proceed under the Amendment without meeting the notice

  requirement renders Section 448.110(10) and the FMWA meaningless.”); Dominguez v.

  Design by Nature Corp., 2008 WL 4426721, at *3 (S.D. Fla. Sept. 25, 2008) (section

  448.110(6)(a) and Section 24 can be reconciled). This Court agrees with Defendants that

  notice is required for Plaintiffs’ state law claims under both the FMWA and the Florida

  Constitution.

         Furthermore, for purposes of this motion, the Court concludes that Plaintiffs have

  satisfied the notice requirement. Neither party has presented any case law concerning

  the statutory notice requirement and the realities of class action litigation.     Taking



                                                6
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 7 of 9



  Defendants’ position to the extreme, maintenance of a class action under the FMWA

  would require notice from every putative class member before suit is filed. The Court has

  not been presented with any argument or case law on this issue and cannot make a

  determination without further briefing. The parties may raise the issue on summary

  judgment.

         4. Whether Defendants Are Joint Employers

         Defendants’ final ground for dismissal is that Plaintiffs failed to plausibly plead that

  Defendants are joint employers. Defendants appear to challenge the sufficiency of the

  allegations of both the existence of an employment relationship between Plaintiffs and

  Defendants and the existence of joint employer status among the Defendants. In either

  instance, the Complaint alleges sufficient facts to withstand a motion to dismiss.

         Under the FLSA, an “enterprise” is defined as “related activities (either through

  unified operation or common control) by any person or persons for a common business

  purpose, and includes all such activities whether performed in one or more

  establishments or by one or more corporate or other organizational units. . . .” 29 U.S.C.

  § 203(r)(1). The “statutory provision requires the existence of three elements: (1) related

  activities; (2) unified operation or common control; and (3) a common business purpose.”

  Donovan v. Easton Land & Dev., Inc., 723 F.2d 1549, 1551 (11th Cir. 1984). “[I]f the facts

  establish that the employee is employed jointly by two or more employers, i.e., that

  employment by one employer is not completely disassociated from employment by the

  other employer(s), all of the employee’s work for all of the joint employers during the

  workweek is considered as one employment for purposes of the Act.” Hernandez v. Art




                                                7
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 8 of 9



  Deco Supermarket, 2013 WL 5532828, at *3 (S.D. Fla. Oct. 4, 2013) (quoting 29 C.F.R.

  791.2(a)).

         Plaintiffs allege that each Defendant constituted an employer within the meaning

  of the FLSA (¶ 22) and that the Defendants operated as a joint enterprise and/or

  integrated enterprise as defined by the FLSA (¶ 38, 39). The Complaint (DE [152]) alleges

  that the corporate Defendants have had common ownership, common management,

  common branding, common pay and employment practices and policies, a common

  business purpose and model, interrelation between operations, and centralized control of

  labor relations (¶ 19) and sets forth specific factual support for those allegations (¶39-52).

  In addition, the Complaint describes the “typical” workday, the assignment of work

  locations, and the pay mechanism for the unskilled laborers in great detail (¶¶ 57-103).

  The Court cannot, at this stage, find that Plaintiffs failed to allege sufficient facts

  demonstrating that Defendants are joint employers.

         For the reasons set forth above, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss (DE [148]) be

  and the same is GRANTED IN PART AND DENIED IN PART. Plaintiffs shall amend

  paragraphs 134, 141, 148, and 155 of the Complaint (DE [152]) by interlineation to re-

  allege only the collective or class allegations pertinent to each count. The interlineation




                                                8
Case 0:20-cv-60192-AHS Document 194 Entered on FLSD Docket 08/19/2020 Page 9 of 9



  shall be filed no later than August 26, 2020.           The Motion to Dismiss is

  otherwise DENIED. Defendants shall file an Answer to the Complaint as interlineated by

  September 9, 2020.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

  August 2020.



  Copies furnished counsel via CM/ECF




                                            9
